Citation Nr: 1010255	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-11 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include anxiety, alcohol abuse, 
chronic depression and posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision.  

Of preliminary importance, the Board is cognizant of the 
recent decision of the U.S. Court of Appeals for Veterans 
Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  

In Clemons, the Court found that the Board erred in not 
considering the scope of the Veteran's claim of service 
connection for PTSD as including any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record (in that case, diagnoses of anxiety disorder and 
schizoid disorder).  

In light of Clemons, and based on the medical evidence of 
record, the Board has recharacterized the Veteran's claim as 
one of service connection for an innocently acquired 
psychiatric disorder, to include anxiety, alcohol abuse, 
chronic depression and PTSD.  

In his Substantive Appeal, the Veteran indicated that he 
desired a Board Hearing be held at the RO.  A July 2007 
letter from the RO notified him that the requested hearing 
had been scheduled for a date in August 2007.  The Veteran 
failed to appear for his scheduled hearing, and in August 
2007 submitted a statement of his intent to withdraw his 
request.  Hence, the hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.702 (2009).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran is seeking service connection for a psychiatric 
disorder variously shown to be anxiety, alcohol abuse, 
chronic depression and PTSD and asserts that he has a current 
diagnosis of PTSD as a result of in-service stressors.  

Specifically, the Veteran alleges stressor incidents to 
include transporting explosives 300 to 400 miles per day in 
France for shipment to the Republic of Vietnam while serving 
as a truck driver and witnessing his best friend being hit 
and killed by a truck.  

After a careful review of the record, the Board finds that 
this claim must be remanded for further action.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

The evidence necessary to establish that the claimed stressor 
incident actually occurred in service varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).  

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Where, conversely, a determination is made that the Veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

Rather, in these situations, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies his statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The 
corroboration of every detail is not required.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 
Vet. App. 307 (1997)).  Such corroborating evidence cannot 
consist solely of after-the- fact medical nexus evidence.  
See Moreau, 9 Vet. App. at 395- 396; Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).  

Notably, VA treatment records, starting in October 1999, 
reflect diagnosis of and treatment for substance abuse, 
anxiety, chronic depression, and PTSD.  Specifically, a March 
2000 VA treatment record indicates the first diagnosis of 
chronic, mild PTSD of record.  

The Veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty,     shows that he had 2 years, 2 
months, and 25 days service overseas with the 574th 
Transportation Company in Europe and that his military 
occupational specialty (MOS) was heavy vehicle driver.  
Further, the service personnel records reveal that He served 
with the Headquarters Company of the 2nd Battalion of the 4th 
Transportation Company, 54th Headquarters Company of the 53rd 
Transportation Battalion, and the 92 Headquarters Company of 
the 53rd Transportation Battalion.  

Moreover, the Veteran was awarded the following medals and 
campaign ribbons for his honorable service: the Good Conduct 
Medal, the National Defense Service Medal, a Driver Badge 
with bar, and a Marksman (M-14) citation.  

The Board notes, however, that he was not awarded any medal 
or decoration that clearly indicates combat status and 
evidence of participation in a campaign does not, in itself, 
establish that a veteran engaged in combat because those 
terms ordinarily may encompass both combat and non-combat 
activities.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. Reg. 
6257 (2000).  

A November 2004 reply to a USASCRUR request reflects that the 
Military History Institute (MHI) and the National Archives 
and Records Administration (NARA) did not maintain unit 
histories submitted in 1965 by the 574th Transportation 
Company (574th Trans Co) or the units' higher headquarters, 
the 37th Transportation Group (37th Trans Gp).  Moreover, the 
US Army casualty files available to the USASCRUR did not list 
an individual named "Eugene Kobel" as killed or injured in 
1965 in France.  Finally, the USASCRUR noted that they did 
not maintain Morning Reports (MR's), DA Form 1 submitted in 
1965 by the 574th Trans Co, and that an MR search might 
document the incident involving "Eugene Kobel."

The Board finds that the Veteran has submitted information 
sufficient enough to verify the alleged stressors through 
U.S. Army and Joint Service Records Research Center (JSRRC).  
As an attempt has not yet been made to obtain the outstanding 
MR's, the Board finds that this should be done on remand.  

To this end, VA has a duty to provide a summary of his 
stressor statement to the JSRRC, and ask them to attempt to 
verify the stressor.  38 U.S.C.A. § 5103A(b) (West 2002).  
However, the Veteran also must provide detailed information 
about his claimed stressors (to include more exact time 
frames during which these claimed stressors occurred) to 
facilitate verification process.  

Further, the Board notes that the Veteran has not yet been 
afforded a VA examination to determine the nature and likely 
etiology of his claimed psychopathology.  

The Board finds that, if the claimed stressor incident is 
verified, then the Veteran should be scheduled for a VA 
psychiatric examination to determine if he currently suffers 
from a psychiatric disability, to include PTSD, based on such 
verified stressor.  See 38 U.S.C.A. § 5103A (d); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is hereby advised that failure to report for the 
scheduled examinations, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo examination, 
the VA should obtain and associate with the claims file all 
outstanding VA treatment records from January 2006 to the 
present.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the VA must 
obtain all outstanding medical records from the above VA 
medical facilities, following the procedures prescribed in 38 
C.F.R. § 3.159 as regards requesting records from Federal 
facilities.  

Further, to ensure that all due process requirements are met, 
the Veteran should be given another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
After providing the appropriate notice, VA should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by VCAA prior to readjudicating the 
claim on appeal.  The RO's adjudication of the claim should 
include consideration of all evidence added to the record 
since the RO's last adjudication of the claim).  

The Board reminds the Veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (b) (2009); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  He is advised that he has an 
obligation to assist VA in the development of his claim, and 
that failure to do so may result in an adverse decision.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to send the Veteran and his 
representative a letter requesting that 
he provide sufficient information, and if 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence pertaining to the claim on 
appeal.  Specifically, the RO should seek 
to obtain all VA treatment records dated 
from January 2006 to the present, and 
associate those records with the claims 
folder.  

2.  The RO should take appropriate steps 
to contact the Veteran in order to obtain 
additional information or other specific 
details concerning the specific 
circumstances of any claimed service 
stressor.  This additional information 
should include any names or unit 
designations, dates and locations 
concerning the alleged stressor 
incidents.  The Veteran also should be 
informed that he may provide other 
evidence to support his assertions, to 
include lay statements.  

3.  Then, the RO should request that the 
JSRRC attempt to verify the alleged 
stressful incidents outlined hereinabove, 
and should specifically attempt to obtain 
the Morning Reports of the 574th 
Transportation Company.  

4.  Following receipt of a response from 
JSRRC or other entities, the RO should 
prepare a report detailing the nature of 
any in-service stressor(s) that it has 
determined are established by the record.  
This report is then to be added to the 
claims file.  If no alleged in-service 
stressor has been verified, then the RO 
should so state in its report and proceed 
with development.  

5.  Thereafter, the RO should arrange for 
the Veteran to undergo a VA examination 
to determine the nature and likely 
etiology of the claimed acquired 
psychiatric pathology, to include PTSD.  

The examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that any innocently 
acquired psychiatric disability had its 
onset during service or otherwise is due 
to an event or incident of the Veteran's 
period of active service.  If a diagnosis 
of PTSD is recorded, then the examiner 
should identify the specific stressor 
related thereto.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to any physician designated to 
examine the Veteran, and the examination 
reports should reflect consideration of 
the Veteran's documented medical history 
and assertions.  

All indicated tests and studies should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

If the Veteran fails, without good cause, 
to report to the scheduled examination, 
the RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  

6.  After associating all available 
records with the claims folder, and 
undertaking any further development 
deemed warranted by a complete review of 
the record, the RO should readjudicate 
the Veteran's claim of service 
connection, in light of all the evidence 
of record and legal authority, and 
considering all pertinent theories of 
entitlement.  If any action remains 
adverse to the Veteran, the RO must issue 
the Veteran and his representative a 
fully responsive Supplemental Statement 
of the Case (SSOC), and give them an 
opportunity for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


